Title: To Benjamin Franklin from Barbeu-Dubourg, 10 June 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
Paris 10e. juin 1777.
Si vous approuvez le modele que vous a presenté Mr. Coder, comme je suis disposé à le croire, je dois vous prevenir qu’il seroit tres interessant pour le bien de la chose de se decider promptement, parcequ’on nous annonce que la foire de st. Denys qui a commencé aujourd’huy et qui ne dure que neuf jours peut occasionner un rencherissement de 12 ou 15 pour cent sur le prix des draps de Lodeve et de Berry. Ainsi je vous prie d’y faire attention.
Je vous reïtere en meme tems ma priere au sujet des fusils dont j’ai eu l’honneur de vous marquer avant hier qu’on pouvoit fournir dans le courant de ce mois deux milliers de neufs et tres bons a un prix raisonable, mais qu’on desire savoir immediatement a quoi s’en tenir; c’est a dire, si vous voulez en faire l’aquisition, ce qu’on desireroit par preference a tout; ou supposé que vous n’ayez pas de commission pour cela, si vous pensez que l’on pût trouver de l’avantage à les envoyer en Amerique, et vers quel port vous jugeriez plus expedient de les faire passer. J’ai l’honneur d’etre avec un tendre et respectueux attachement Mon cher Maitre Votre tres humble et tres obeissant serviteur
Dubourg
 
Notation: dubourg, Paris 10 Juin 77
